Citation Nr: 1539772	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for multiple lesions of the nasal tracheal tree, claimed as associated with service connected high frequency hearing loss.

2.  Entitlement to service connection for multiple lesions of the nasal tracheal tree, to include as due to herbicide or Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1988.  He had service in Vietnam.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in San Diego, California Regional Office (RO). 

The Veteran was afforded a Travel Board hearing at the RO in October 2011 before the undersigned Veterans Law Judge sitting at San Diego, California.  The transcript is of record.

The case was remanded by the Board decisions in February 2012 and May 2014.

Following review of the record, the issue of entitlement to service connection for multiple lesions of the nasal tracheal tree, to include as due to herbicide or Agent Orange exposure is addressed in the REMAND below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is competent evidence of record that lesions of the nasal tracheal tree are not proximately due to or are not permanently made worse by service-connected high frequency hearing loss.



CONCLUSION OF LAW

Multiple lesions of the nasal tracheal tree are not proximately due to, the result of, or aggravated by service connected high frequency hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in December 2006 and thereafter of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA would attempt to obtain.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  As such, appellate review may proceed without prejudice to the veteran. 38 C.F.R. § 3.159(c); See also Bernard v. Brown, 4 Vet. App. 384 (1993). 

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.

Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is service connectable.)

Factual Background 

The Veteran's service treatment records do not refer to any treatment for the throat or upper respiratory tract.  On examination in September 1988 for retirement from service, he denied ear nose or throat trouble.  The mouth and throat were evaluated as normal.

By rating action dated in June 1989, service connection was granted for bilateral hearing loss, rated noncompensably disabling.  The rating has increased over the years, and the hearing loss is currently rated 50 percent disabling.

The Veteran sought treatment at Kaiser Permanente in December 1995 for complaints of a three-month history of a sensation of lower throat blockage or lump that caused occasional difficulty swallowing and some coughing.  It was noted that he had a 37-year history of smoking one-half pack of cigarettes, as well as a history of heavy alcohol use until 1984.  Fine needle aspiration biopsy of the thyroid was performed.  The results were reported to be consistent with thyroid cyst for which he received continuing follow-up.

By rating action dated in October 2005, the noncompensable evaluation for bilateral hearing loss was increased to 20 percent 

A claim for service connection for multiple lesions of the tracheal tree "secondary to a hearing problem due to Agent Orange" was received in October 2006.

Subsequently received were clinic notes from the United States Naval Medical Center (Balboa) showing that the Veteran was seen in May 2006 with the chief complaint of otalgia.  It was noted that he had longstanding hearing loss and bilateral tinnitus as well as right ear pressure and trouble clearing his ear for two months.  He denied nasal symptoms and throat symptoms.  The larynx and nasal cavity were examined by fiberoptic scope.  The posterior choanae were abnormal and revealed an intranasal mass with a few pigmented lesions in the posterior pharynx.  

In August 2007, the appellant's primary complaint was difficulty swallowing (dysphagia), status post coronary artery bypass graft a year before.  He related that he had more difficulty swallowing liquids than solids and felt a "block" in his throat at times and felt he could not swallow.  A CAT scan was performed for history of several hyperpigmented lesions in the nasopharynx.  The impression was no discrete adenopathy or mass with symmetric appearance to the nasopharynx.  The Veteran subsequently underwent a barium swallow (esophagram).  The findings included an intact swallowing mechanism and no identifiable masses,  

The appellant underwent biopsy of the nasopharynx in September 2009 for a history of lesions seen on diagnostic nasopharyngoscopy.  It was noted that lesions were seen on the posterolateral wall of his nasopharynx.  The findings were a hyperpigmented spot along the lateral aspect of the nasopharynx on the right side.  The pertinent diagnoses were seromucous gland with focus of oncocytosis and scant chronic inflammatory infiltrate.  The impression was presbyesophagus in an otherwise normal study.

The Veteran was afforded a VA examination of the larynx and pharynx in March 2012.  The examination noted that the claims folder was reviewed.  Following examination, benign nasopharyngeal neoplasm was diagnosed.  The examiner opined that this was less likely than not incurred in or cause by an in-service injury, event or illness.  The examiner stated that it was unlikely that the nasopharyngeal mass was related to service.  However, he further commented that "However, being asymptomatic, it may [have] been present from 1966-1988 as I do not see records that the nasopharynx was not examined at that time with endoscopy." 

Given the examiner's inconsistent rationale following the March 2012 examination, the case was remanded in May 2014 for a supplementary opinion.

In June 2014, another VA examiner reviewed the entire claims folder and opined that it was less likely than not that the multiple lesions of the nasal tracheal tree were related to service connected hearing loss.  The examiner related that although the Veteran did have sensorineural hearing loss which meant problems with the inner ear, the cochlea, and/or the auditory nerve, those structures had no connection to the nasopharynx.  He stated that it was impossible for the ear problem to have caused an anatomic abnormality like a lesion in the nasopharynx because hearing loss was a condition that did not cause anatomic pathology or a growth anywhere in the body.  It was added that the Veteran's nasopharynx condition was first detected in May 2006 and that the onset of such could be placed somewhere between 2005 or 2006.  The examiner related that in almost seven years of follow-up, there had been no sequelae to the surgery for the lesion in his nasopharynx.  The examiner indicated that for the same reasons as stated above, there would have been no aggravation (permanent worsening) of the lesions by hearing loss.

Legal Analysis

The Board has carefully reviewed the evidence but finds that secondary service connection for multiple lesions of the nasal tracheal tree is not warranted.  The Board points out that the Veteran's primary theory of entitlement to service connection is that multiple lesions of the nasal tracheal tree are secondary to or have been aggravated by service-connected bilateral sensorineural hearing loss.  In this regard, the Board observes that the Veteran has presented no competent clinical evidence to the effect that there is relationship between the claimed disorder and hearing loss.  A competent VA clinical professional considered the question in June 2014 and presented reasoned and cogent rationale, as delineated above, as to why the claimed throat lesions were not related to service.  The examiner was unequivocal in stating that there was no connection between the two anatomical regions, to include by way of aggravation.  Lack of aggravation may also be concluded by the examiner's finding in 2014 that there had been no sequelae to the surgery for the lesion in his nasopharynx for almost seven years.  As such, service connection is not warranted on a secondary basis. 38 C.F.R. § 3.310.

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2014; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may assert that his throat lesions are related to a service-connected disability, he does not have the requisite medical expertise or training to provide a competent or probative opinion as to the etiology of the claimed disability. See Jandreau, supra.  As noted previously, there is otherwise no clinical support in the record to corroborate his assertions.  In this case, it is found that the assessments and opinion of the VA clinical professional in June 2014 are more probative than the Veteran's lay statement and opinion and service connection must be denied.

Under the circumstances, the Board concludes that there is no reliable and probative evidence that multiple lesions of the nasal tracheal tree are related to a service-connected disability.  The Board thus finds that the preponderance of the evidence is against the claim and secondary service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for multiple lesions of the nasal tracheal tree, claimed as associated with service connected high frequency hearing loss, is denied


REMAND

The Veteran also advances the theory and presented testimony on personal hearing to the effect that that nasopharyngeal lesions may be due to Agent Orange exposure.  The Board points out, however, that nasopharyngeal lesions are not among the conditions that are presumptively service connected because of exposure to herbicides, including Agent Orange.  It is well established that a claimant might establish direct service connection when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See Combee v. Brown, 34 F.3d 1039, 1044.  Thus, VA must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to Agent Orange, but must also ascertain whether the disability was otherwise the result of active service and exposure to Agent Orange.  The Board observes, however, that no clinical professional in the record has addressed part of this question.  

In this regard, the Board notes that the RO has not obtained a VA examination that includes an opinion as to whether the Veteran's nasopharyngeal lesions might be related to exposure to Agent Orange.  An opinion is necessary under 38 U.S.C.A. § 5103A(d) (2014).  The Board is prohibited from making conclusions using on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  As such, the case should be referred to an appropriate VA physician for review and consideration of this matter.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to an appropriate VA physician (preferably one with some expertise in Agent Orange diseases) to determine whether the Veteran's nasopharyngeal lesions are related to Agent Orange exposure.  The examiner must have access to the Veteran's VBMS/Virtual VA claims file for review.  A notation to the effect that records review took place should be included in examiner's report.  All clinical findings set forth in detail.

After reviewing the record the examiner should provide an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or better probability) nasopharyngeal lesions are causally related to exposure to herbicides or Agent Orange in Vietnam.

A complete rationale must be given for all opinions and conclusions reached in a detailed narrative report.  If an examination is required to make the determination, such examination should be scheduled.

2.  The AOJ should ensure that the medical report requested above complies with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After taking any further development deemed appropriate, the AOJ should re-adjudicate the remaining issue on appeal.  If the benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


